Citation Nr: 1122153	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied the Veteran's petition to reopen the claim for service connection for PTSD as new and material evidence had not been received.

In May 2009, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In March 2011, he withdrew his DRO hearing request.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The Veteran's September 2007 claim for service connection for a psychiatric disability was limited to PTSD only.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue as a claim for service connection for a psychiatric disability, to include bipolar disorder and PTSD. 

The RO denied entitlement to service connection for PTSD in an unappealed June 2004 rating decision.  The RO did not consider whether service connection was warranted for the Veteran's now currently diagnosed bipolar disorder.

The current claim for service connection for a psychiatric disability is based on a diagnosis not considered in the June 2004 decision.  The current claim for service connection for a psychiatric disability is, therefore, adjudicated on the merits without the need for new and material evidence to reopen.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here the claim is based on distinct diagnoses.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2010).

An April 2008 examination report from Angelo Ballasiotes, Pharm D., BCPP reveals that the Veteran has been diagnosed as having PTSD and bipolar disorder.  Thus, current psychiatric disabilities have been demonstrated.

The Veteran has claimed both an in-service non-combat stressor and a post-service stressor.  These include waking up during an August 1968 in-service operation to repair a recurring left shoulder dislocation and a post service motor vehicle accident in 1985.

The Board notes that the service medical records which have been obtained include a hospital discharge summary dated November 8, 1968, which reflects that the Veteran had been hospitalized since August 14, 1968.  He underwent a surgery on August 22nd, 1968.  During the surgery, regional anesthesia was used.  Significantly, however, none of the other records from that period of hospitalization, to include the operative report, have been obtained.  The Board notes that service hospitalization records are often stored separately from the Veteran's other service treatment records.  The Board concludes that an effort to obtain such separately stored records is required as they may contain information which is relevant to the occurrence of the claimed stressor.  

The Board also notes that Veteran reported a history of "depression or excessive worry" and "nervous trouble of any sort" on a June 1967 report of medical history for purposes of entrance into active service.  He has reported being treated for psychiatric symptoms shortly after discharge from service and states that such symptoms have continued ever since that time.  

In sum, the evidence reveals that the Veteran has been diagnosed as having current psychiatric disabilities, including PTSD, which may be related to his service.  A VA examination is needed to determine whether any of the Veteran's current psychiatric disabilities are related to service.

A March 2004 Social Security Administration (SSA) inquiry form reveals that the Veteran may have been in receipt of SSA disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

During the April 2011 hearing, the Veteran testified that he received treatment for his psychiatric problems at "Yakima County Mental Health" and that following service he had received psychiatric treatment at VA facilities in Louisiana, Idaho, and California.  The most recent VA treatment records in the Veteran's claims file are from the VA community based outpatient clinic in Yakima, Washington (CBOC Yakima) and are dated in February 2007.  Also, a November 2002 VA health summary report indicates that he had received treatment at the VA Medical Center in West Los Angeles, California (VAMC West Los Angeles) and the Alexandria VA Medical Center in Pineville, Louisiana (VAMC Alexandria).  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. 5103A(b),(c).  

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 612-3 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center and request any separately stored inpatient hospital records for the Veteran's hospitalization from August 14 to November 8, 1968 at the Naval Hospital in San Diego, California.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  

All efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

2.  Ask the Veteran to identify the location and name of any VA facility other than CBOC Yakima and the VA Medical Center in Walla Walla, Washington (specifically in Louisiana, Idaho, and California) where he received treatment for a psychiatric disability, to include the dates of any such treatment.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from CBOC Yakima from February 2007 to the present, VAMC West Los Angeles, VAMC Alexandria, and any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

4.  After any information received from SSA and any additional VA treatment records have been associated with the Veteran's claims file, schedule him for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities (any psychiatric disability diagnosed since September 2007) had their onset in service, are related to the Veteran's reported in-service stressor of having shoulder surgery while under regional anesthesia, or are otherwise the result of a disease or injury in service.  

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.

The examiner should specifically acknowledge and discuss all documented psychiatric diagnoses since September 2007, especially Dr. Ballasiotes' April 2008 diagnoses of bipolar disorder and PTSD.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

The examiner is advised that the Veteran is competent to report in-service stressors, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


